                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

  JEREMY BELL,

                Plaintiff,
  v.                                                            CV No. 17-954 KG/CG

  MADRON SERVICES, INC., et al.,

                Defendants.


                             ORDER SETTING BRIEFING SCHEDULE

       THIS MATTER is before the Court on Plaintiff’s Motion to Extend the Discovery

Deadline.

       IT IS HEREBY ORDERED that:

       (1)      Plaintiff may file a Motion to Extend, Modify, or Continue the Discovery
                Deadline on or before February 3, 2020;

       (2)      Defendant may file a Response on or before February 13, 2020;

       (3)      Plaintiff may file a Reply on or before February 20, 2020.

       IT IS SO ORDERED.

                                     _________________________________
                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
